Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Status of the Claims
Claim 3 is cancelled
Claims 1,2,4-20 are pending
The rejection under 35 USC 101 is withdrawn.

Applicant has not addressed the Official Notice taken in the rejection of claims 1, 10,19.  Accordingly, the facts noticed therein are deemed applicant admitted prior art (AAPA).

The examiner notes that recitation of a food inventory system with a camera using an image recognition API appears to be a technological improvement that is more than an abstract idea.  Accordingly the rejection under 35 USC 101 is withdrawn.

Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered.
The Examiner concurs that the art does not disclose Applicant’s claimed features relating to BMI.  Applicant’s further amendments are addressed by the newly cited art.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15,16,17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 15,16,17 recite altering a rate of ordering based upon dietary restrictions, height/weight and location respectively.  Although Applicant’s specification discloses altering ordering rate based upon BMI (Applicant’s specification para 0078), it does not explicitly disclose that the recited parameters cause the same effect.  Accordingly, the claims may constitute impermissible new matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1,2,7  are rejected under 35 U.S.C. 103 as being unpatentable over Jeong 20200088463
in view of AAPA


Regarding Claim 1, Jeong discloses

one or more databases, the one or more databases stored in a memory, wherein at least one database is an inventory database, the inventory database comprising one or more inventory items placed in a storage container;
one or more processors coupled to the one or more databases;
Jeong is directed to a smart refrigerator.  (Jeong, abstract).  Jeong discloses recording inventory items and database storage.  (Jeong, para 0140, “The memory 120 may store a signal or data (for example, data corresponding to food management (or food recognition)) input or output according to operations of the elements under the control of the processor 110. The memory 120 may store a graphical user interface (GUI) related to a control program for controlling the refrigerator 100 or the processor 110 and applications provided by the manufacturer or downloaded from the outside (for example, food management application or food recognition application, application for food purchase, food reminder application, morning brief application, etc.), images corresponding to the GUI, food information, user information, documents, databases or data related thereto.”; para 0107, “[0107] The front camera 151 may be arranged to capture a front surface of the refrigerator 100. The processor 110 may identify the user based on a user face included in an image in which the user is captured by the front camera 151. In addition, a food may be captured by the front camera 151 before the user inputs the food into the refrigerator 100, and the processor 110 may identify the food included in the captured image, and record which food is stored in the refrigerator 100.”)

a camera having a camera lens, the camera configured to capture identifying information of the one or more inventory items, wherein the identifying information of the one or more inventory items is searched using an image recognition API stored in the memory to recognize the one or more inventory items whose identifying information has been captured by the camera; and
“[0146] The food recognition module 121 may be executed by the processor 110 and identify at least one object in an image. For example, the food recognition module 121 may identify (the presence) of at least one product in an image captured by the camera 151, and recognize (a type of) the identified food. The food recognition module may be implemented in a server or the refrigerator. The food recognition in the refrigerator and the food recognition in the server may be implemented in a hybrid form. In a case that the food recognition in the refrigerator is impossible, it may be performed by the server.”  (Jeong, para 0146)

a computing device coupled to the one or more processors and the one or more databases; wherein the one or more processors are configured to:
updating the inventory database with the one or more inventory items by capturing the identifying information of the one or more inventory items being placed in the storage container;
 (Jeong, para 0107, “[0107] The front camera 151 may be arranged to capture a front surface of the refrigerator 100. The processor 110 may identify the user based on a user face included in an image in which the user is captured by the front camera 151. In addition, a food may be captured by the front camera 151 before the user inputs the food into the refrigerator 100, and the processor 110 may identify the food included in the captured image, and record which food is stored in the refrigerator 100.”)
updating the inventory database by capturing the identifying information of the one or more inventory items being removed from the storage container; and
(Jeong, para 0309, “[0309] For example, the processor 110 may, when the user is identified through the fingerprint sensor 163 of the refrigerator handle, a door open of the refrigerator 100 is detected, and food is identified through an image captured by the internal camera 152 or a pressure change detected by the pressure sensor 164 of the shelf that a carrot in the storage room of the refrigerator is disappeared, identify that the identified user has eaten the carrot, and add the carrot to the food intake history information of the identified user. In this case, information on the intake time may be added to the food intake history information.”

presenting a user interface on the computing device, wherein the user interface comprises a display of a listing of the one or more inventory items in the storage container from the inventory database along with variable details; 
(Jeong, fig. 15; Jeong, para 0154, “The additional information on the food may include, for example, information regarding a position of the food in the storage room, information regarding the ingredients constituting the food, information regarding the calories of the food, information regarding the type of the food (e.g., vegetable, meat, fast food, etc.), information regarding the shelf life, information regarding the presence or absence of allergic components, etc. At least some of the additional information mentioned above may be provided from an external server communicatively connected to the module. In addition, the user may input the additional information on the food directly via the input interface 175 or via the microphone 140 by voice.)

Jeong does not explicitly disclose 
the one or more inventory in the storage container sortable by details comprising storage date, category type, name of the one or more inventory items in the storage container, number of days the one or more inventory items in the storage container were stored in the storage container, expiration date of the one or more inventory items in the storage container, and quantity of the one or more inventory items in the storage container.





AAPA teaches that it is old and well known for tabular data to be sortable and sorted.  For example, it is well known in spreadsheets for sort on various columnar data in a spreadsheet.  Further, the examiner takes official notice that the parameters storage date, category type, name of food inventory item, number of days the food inventory item was stored, expiration date, and quantity of items are well known parameters to characterize a food inventory item.   That is, it is well known to track storage, age, expiration of food items.  (See at least Solomon for example, para 0224, “Searches may be category-based, keyword-based, feature-based (e.g. purchase date, expiration date, etc.) or by some other menu-based logic search.”).  Similarly, food items inherently have a name, and it is well known to sort and search any data alphabetically, such as a directory of personnel.  Also, it is known to sort by a group of items by quantity.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Jeong with the sorting of AAPA, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Regarding Claim 2, Solomon and AAPA disclose the system of claim 1.  
a bar code reader, the bar code reader configured to capture identifying information of the one or more inventory items, wherein the identifying information of the one or more inventory items is searched in a barcode database stored in the memory or through a barcode database API over a wireless network to recognize the one or more inventory items.
(Jeong, para 0156, “Meanwhile, in addition to a method of recognizing food based on the captured image and acquiring information on the food, the food may be recognized through a manual manipulation of the user. For example, the user may acquire information on the food by recognizing a barcode of the food, a receipt for purchasing the food, a tag, etc. may be recognized through a scanner or front camera 151 provided in the refrigerator 100.”; para 0064, “According to an embodiment, the server 300 may include an account server and a service server. The account server may perform authentication of a user. Accordingly, a customized service based on the user may be provided. The service server may perform a function of performing a task regarding a voice inquiry of the user, a function of recognizing food based on an image capturing an inside of the refrigerator 100, etc.”; para 0068, “[0068] The server 300 and the plurality of client devices 100 and 200 may communicate with each other via a network. The network may include any one of a number of different types of network such as cellular network, wireless network, local area network (LAN), wide-area network (WAN), personal area network (PAN), Internet and the like, or a combination thereof.”))

Regarding Claim 3, Jeong and AAPA disclose the system of claim 2.
a digital assistant module that converts audio input to text then analyzes the text to update the one or more inventory items in the inventory database in the storage container wherein the digital assistant module transmits a notification pertaining to acknowledgement of the audio input.
Jeong discloses a user may add food  information to the refrigerator via speech.  (Jeon, par 0154, “ As another example, when the user inputs food to the refrigerator 100, information on the food may be directly input through the input interface 175, and when the user says a word that explains information on the food when the user inputs the food to the refrigerator, the voice may be acquired through the microphone 140 and the food information may be input. The processor 110 may capture a food newly input to the refrigerator 100, and associate the captured food image with the information input by the user and store in the memory 120.”).  Speech data may be converted to text for analysis.  (Jeong, para 0185, “[0185] The speech recognition module 127 may perform speech recognition. The speech recognition module 127 may use an automatic speech recognition (ASR) technology. The speech recognition module 127 may convert an audio signal corresponding to a user voice to a text data.”).  Jeong discloses feedback to assist a user.  (Jeong, para 0211, “[0211] The natural language generator module 740 may change designated information to a text form. The information changed to the text form may be in the form of a natural language utterance. The designated information may be, for example, information on an additional input, information guiding the completion of an operation corresponding to a user input, or information guiding an additional input of the user (for example, feedback information regarding the user input). The information changed to the text form may be displayed on the display 170 of the refrigerator 100 or may be changed to a speech form by the text to speech (TTS) module 750.”)

Regarding Claim 6, Jeong and AAPA disclose the system of claim 3.  
wherein the digital assistant module converts the audio input to the text then analyzes the text to determine one or more recipes from the one or more inventory items in the inventory database in the storage container wherein the digital assistant module transmits a notification pertaining to a recipe
(Jeong, para 0189,  The task module 128 may identify a task to be performed, based on the analyzed meaning. Various types of tasks, such as music production, schedule setting, memo input, response to query and the like, may be performed. In the task to provide a response to a query, for example, in response to a user voice of “Tell me carrot recipes”, the task module 128 may output a response of “Here are carrot soup recipes” through the speaker 130 or the display 170.”)


Regarding Claim 7, Jeong and AAPA disclose the system of claim 1.  
wherein the digital assistant module converts the audio input to the text then analyzes the text 
Jeong discloses a user may add food  information to the refrigerator via speech.  (Jeon, par 0154, “ As another example, when the user inputs food to the refrigerator 100, information on the food may be directly input through the input interface 175, and when the user says a word that explains information on the food when the user inputs the food to the refrigerator, the voice may be acquired through the microphone 140 and the food information may be input. The processor 110 may capture a food newly input to the refrigerator 100, and associate the captured food image with the information input by the user and store in the memory 120.”).  Speech data may be converted to text for analysis.  (Jeong, para 0185, “[0185] The speech recognition module 127 may perform speech recognition. The speech recognition module 127 may use an automatic speech recognition (ASR) technology. The speech recognition module 127 may convert an audio signal corresponding to a user voice to a text data.”)

to determine one or more expiring items from the one or more inventory items in the inventory database in the storage container that are expiring within a predetermined date range wherein the digital assistant module transmits an audible notification pertaining to the one or more expiring
Jeong discloses the refrigerator may, based on the shelf life of food and elapsed time, display shelf life warnings.  (Jeong, para 0293-84, “[0283] Referring to FIG. 19, the processor 110 may, based on shelf life information of food stored in the memory 120, control the display 170 to change a shape of the augmented-reality object 1015 according to a period for which the food has been stored in the refrigerator 100 and display the period.  For example, the processor 110 may change a shape of the augmented-reality object 1015 based on a difference between the shelf life of food stored in the memory 120 and a current date. That is, the augmented-reality object 1015 corresponding to food may be changed with the elapse of storage time of the food”).  Jeong discloses that messages may take audible form.  (Jeong, para 0212-13, “[0212] When the information changed to the text form is provided on the display 170 of the refrigerator 100, it may be provided with an effect as if the augmented-reality object were saying something. For example, the information changed to the text form may be included in a speech bubble and displayed near the augmented-reality object. The text to speech (TTS) module 750 may change the information of the text form to information of a speech form. The text to speech (TTS) module 750 may acquire information of a text form from the natural language generator module 740, and change the information of the text form to the information of the speech form and output the information of the speech form to the speaker 130.”)



a speaker, wherein the one or more processors are further configured to:
receiving and processing electric signals into sound; notifying the user through speaker in response to user input or an event.
“The monitor on the universal remote 228 may also be designed to periodically show or display a list of items that need attention. For example, the universal remote 228 may display items about to expire, or items that may expire in the near future (e.g. two or three days). The inventory control system 140' may be equipped with a notification system that alerts the user of goods that may expire within a certain time period. Of course, the user is able to customize the alerts (e.g. frequency, audio, visual, etc.).”  (Solomon, para 0228)

Regarding Claim 8, Jeong and AAPA disclose the system of claim 6.  

wherein the digital assistant module converts the audio input to the text then analyzes the text to determine one or more expired items from the one or more inventory items in the inventory database in the storage container that have expired after a predetermined date wherein the digital assistant module transmits an audible notification pertaining to the one or more expired items.
See prior art rejection of claim 7.  (Jeong, para 0285, “[0285] For example, the augmented-reality object 1015 may gradually wither. Alternatively, a facial expression of the augmented-reality object 1015 may be gradually changed to being upset. Alternatively, wrinkles or a white beard may appear on the augmented reality object 1015. Then, when a shelf life of food has elapsed, the augmented-reality object 1015 may be changed to an inedible form. For example, the augmented-reality object 1015 may be in a trash can.”)

Regarding Claim 9, Jeong and AAPA disclose the system of claim 8.  

wherein the one or more processors are further configured to: ordering inventory items when a user inputs a request to order the one or more inventory items.
(Jeong, para 0057, “[0057] Various content may be displayed on the display of a refrigerator. For example, the content may include video files or audio files reproduced by a video player application, game files executed in a game application, music files reproduced by a music player, photo files displayed in a photo album application, web page files displayed by a web browser, or payment information displayed in an electronic payment application (for example, mobile card number, payment amount, product name, service name or store name). In addition, the content may include a call screen displayed in a call application (for example, caller ID, caller name, call start time, or caller video (or caller image) by a video call, etc.).”)

Regarding Claim 13,
See prior art rejection of claim 1, 3

Regarding Claim 14,
See prior art rejection of claim 7


Claims 4  are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of AAPA  in further view of Yu US20080292141A1

Regarding Claim 4, Jeong and AAPA disclose the system of claim 1.  

Jeong does not explicitly disclose

further comprising a camera configured to sense the one or more inventory items placed within a predetermined range of the camera, the camera sensor configured to activate the camera lens when the one or more inventory items are located within range of the camera, wherein the camera when activated captures identifying information of the one or more inventory items in range.
Yu is directed to a range based triggering device.  (Yu, abstract).  “Mobile devices (e.g., barcode scanners, image-based scanners, RFID readers, radio transceivers, video cameras, etc.) are used in a multitude of situations for both personal and business purposes. These devices often utilize a manually operated mechanical trigger such as a pushable button, a sliding switch, a touch-panel, etc. The trigger requires a user to perform an additional action in order to effect triggering.”  (Yu, background).  (“The present invention relates to a method and system for triggering a device with a range finder based on aiming pattern. The system includes a processing device acquiring and processing data; an imager providing an image of an object; a range finder determining a distance from the imager to the object; a timer which is activated by the processing device; and an application acquiring data from the object within a measuring range if the processing device determines that the distance remains within a stabilization range for a period of time.” (Yu, summary)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Jeong and AAPA with the range finder of Yu with the motivation of more efficiently triggering a camera.  (Yu, background)

Claims 5  are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of AAPA in view of Yu US20080292141A1 in further view of “Dockem Koala iPad & Tablet Wall Mount”, by Eugene Kim Nov 28, 2012, available at https://www.kickstarter.com/projects/cmoyer/koala-mount-20-universal-smartphone-and-tablet-wal  in further view of “iPad Cases than Can Survive Young Kids”, snapshot taken 1/2014, available at https://web.archive.org/web/20140415000000*/https://parentingchaos.com/ipad-cases-for-kids/

Regarding Claim 5, Jeong, AAPA and Yu disclose the system of claim 4.  

Jeong does not explicitly disclose
a mounting bracket, the mounting bracket configured to couple the computing device on or near the storage container, the mounting bracket configured to allow the computing device to slide in and out of the mounting bracket, 
Kim is directed to a wall mount for a tablet device.  (Kim, p.1)  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Solomon with the mount of Kim with the motivation of saving space.  (Kim, p.4)

the mounting bracket having one or more holes in the mounting bracket that permit the camera lens on the computing device to see through and take images of inventory items and to permit the camera sensor on the computing device to see through and sense the one or more inventory items.
parentingchaos.com discloses that a tablet covering may entail a camera hole.  (See e.g. Winpartner Travellor Silicon Case, p.4).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Solomon with the coverage of parentingchaos with the motivation of enhanced protection.  Id.




Claims 10,12  are rejected under 35 U.S.C. 103 as being unpatentable Jeong in view of AAPA in further view of Roh US 20020178066 A1
 



Regarding Claim 10, Jeong and AAPA disclose the system of claim 1.  
wherein the processors are further configured to: automatically ordering inventory items wherein the percentage of a particular inventory item located in the storage container drops below a predetermined ….
Roh is directed to a networked refrigerator.  (Roh, abstract, “A refrigerator capable of transmitting and receiving information over a network and having an automatic food ordering function and a method for operating the same, wherein the residual amounts of food articles stored in containers of the refrigerator are measured through sensors installed in the containers and then displayed on a screen of a display unit, thereby enabling a user to easily recognize the residual amounts of the food articles stored in the refrigerator without opening the door of the refrigerator. The measured residual amounts of the food articles are compared with minimum proper amounts of the food articles preset by the user, respectively. In the case where the measured residual amount of a specific one of the food articles is smaller than the minimum proper amount of the specific food article, the specific food article is automatically ordered and delivered. Therefore, less time elapses from the food consumption to the food purchase, thus making it possible for the user to use the refrigerator more efficiently and conveniently.”)   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Jeong and AAPA with the ordering of Roh with the motivation of more efficient use of the refrigerator.  Id.

•	percentage
AAPA teaches that it is old and well known to replenish when a certain percentage is reached.  For example, a motorist may be alerted to refill gasoline once the tank is one quarter full, etc. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Jeong and Roh with the percentage of AAPA, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Regarding Claim 12, Jeong, AAPA and Roh disclose the system of claim 10.  

wherein the one or more processors are further configured to: uploading receiving a user profile in the one or more databases, and

determining a rate of consumption and necessary requirements of the particular inventory item of the one or more inventory items based upon the user profile.
(Jeong, para 0307, “[0307] In addition, the refrigerator 100 may store profile information of the user in the memory 120. The user profile information may include, as described with reference to FIGS. 22 to 29, information set by the user, and further include food intake history information (for example, information on when the user ate food), dietary information (for example, allergic component, body weight and BMI), and information on the level of cooking skill of the user.”; para 0338, “Thereafter, when it is detected that the user 1 has taken out ice cream in the same way again, the processor 110 may identify that the user 1 has cumulatively taken out two ice creams a day. In addition, the processor 110 may perform an operation to persuade the user 1 not to eat ice cream.”)




Claims 18,19  are rejected under 35 U.S.C. 103 as being unpatentable  Jeong in view of AAPA in further view of Jung US 7448546 B2

Regarding Claim 18, Jeong and AAPA disclose the system of claim 13.
Jeong does not explicitly disclose 

wherein the one or more processors are further configured to:
generating a shopping list of the one or more inventory items needed for one or more recipes as determined by one or more inventory items not found in the inventory database;
transmitting the shopping list to a remotely connected device over a wireless network; and
presenting the shopping list on the remotely connected device.

“Referring to FIG. 7, if the user selects an Internet connection while the mobile terminal 100 is connected to a home network 102 or a cellular network 101 is in a menu mode at step 701, the mobile terminal 100 is connected the Internet wirelessly through the ZigBee gateway 105 or the cellular communication gateway 113. If the connection is successfully completed, the user searches a recipe from the recipe provider 108 at step 703 and then downloads and stores the recipe into the memory 430 under control of the controller 410 at step 705. The controller 410 classifies the items for the recipe and then displays the classified items on the display 460 at step 707… Controller 410 compares the items for the recipe downloaded at step 705 through the Internet and the items received at step 715 from the refrigerator, and then the controller 410 stores the comparison results, i.e., items not available in the refrigerator into the memory 430 as the purchase list, at step 723. The purchase list can be used to make a decision regarding buying the items.”  (Jung, col.6,lns.22-60).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Jeong and AAPA with the selection and display feature of Jung with the motivation of updating refrigerator information.  (Jung, abstract).  

Regarding Claim 19, Jeong, AAPA and Jung disclose the system of claim 18.
wherein the one or more processors are
further configured to:
presenting, through the user interface, a recipe name, whether all of the one or more inventory items in a recipe are in the inventory database, and the number of the one or more inventory items that are needed in the one or more recipes, 
See prior art rejection of claim 18.

wherein the recipes are searchable by parameters comprising time of day, category of the one or more recipes, and specific terms.
AAPA teaches that recipes are searchable by parameters.  For example, a user could search for breakfast recipes, that are vegetarian and use cheese.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Jeong and Jung with the search of AAPA, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Claims 20  are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of AAPA in view of Jung US 7448546 B2 in further view of “Dockem Koala iPad & Tablet Wall Mount”, by Eugene Kim Nov 28, 2012, available at https://www.kickstarter.com/projects/cmoyer/koala-mount-20-universal-smartphone-and-tablet-wal, in further view of “iPad Cases than Can Survive Young Kids”, snapshot taken 1/2014,
https://web.archive.org/web/20140415000000*/https://parentingchaos.com/ipad-cases-for-kids/

Regarding Claim 20, Jeong, AAPA and Jung disclose the system of claim 19.
See prior art rejection of claim 5.



Allowable Subject Matter
Claims 11,15,16,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and any rejections under 35 USC 112 are overcome.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/               Primary Examiner, Art Unit 3687